DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For Instant Application paragraphing see Publication US 20220049780 A1.

Drawings
The drawings are objected to because FIG. 7 has 112 receiving “from bypass line” while FIG. 8 has 112 receiving “from condenser,” ¶ 94 discloses that the “second inlet conduit 112 is connected to a condenser.”

    PNG
    media_image1.png
    1424
    972
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:

¶ 19 recites: The needle valve may include a needle body; a needle enlargement portion corresponding to the dimeter of the first chamber; a needle expansion portion formed below the needle enlargement portion and corresponding to a dimeter of the second exit; and a needle inclined portion formed in an end portion of the needle expansion portion.

¶ 63 recites: FIG. 1 is a cross-sectional view exemplarily illustrating a multifunctional expansion valve according to a first exemplary embodiment of the present invention. FIG. 2 is a partially cut-away perspective view exemplarily illustrating a valve body according to the first exemplary embodiment of the present invention. and FIG. 3 is a partially cut-away perspective view exemplarily illustrating a main housing according to the first exemplary embodiment of the present invention.

¶ 86 recites: At the present time, the diameter of needle enlargement portion 320 may greater than the diameter of the needle body 310, and the diameter of needle expansion portion 330 may less than the diameter of the needle enlargement portion 320. and the diameter of needle enlargement portion 320 of the needle valve 300 may be less than the diameter of the second chamber 210-2 of the valve body 200.

¶ 98 recites: The first mode may mean a mode in which the needle valve 300 is position at a lowest position inside the chamber 210 of the valve body 200. The second mode may mean a mode in which the needle valve 300 is positioned upward by a predetermined height from the first mode. and the third mode may mean a mode in which the needle valve 300 is positioned upward by a predetermined height from the second mode.

¶ 118 recites: FIG. 10 is a cross-sectional view exemplarily illustrating a multifunctional expansion valve according to a second exemplary embodiment of the present invention. and FIG. 11 is a partially cut-away perspective view exemplarily illustrating an auxiliary body according to a second exemplary embodiment of the present invention.

Appropriate correction is required.

Claim Objections
Claims 3, 5-6, 8, 13, 16, and 18 is objected to because of the following informalities:

Claim 5 recites “dimeter” and a dimeter is defined as “a line of verse consisting of two metrical feet or of two dipodies.” The Office interprets and suggests amending the limitation to --diameter--.
Claim 5 recites “the first entry and the second exit fluidically-communicate with each other through the first chamber,” based on FIGS. 7-9, the Office suggests amending the claim to -- the first entry and the first exit fluidically-communicate with each other through the first chamber --.
Claims 6, 8, 13, 16, and 18 recite “the third chamber,” due to the lack of antecedent basis in the claims or Specification, the Office interprets and suggests amending the limitation to -- the second chamber --.

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4-8, 13-15, and 16-18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitations "the first mode,” the second mode,” and “the third mode.” There is insufficient antecedent basis for these limitations in the claim.

Claims 6, 8, 13, 16, and 18 recite the limitation “the third chamber.” There is insufficient antecedent basis for these limitations in the claim.

Claims 5-7, 14-15, and 17 are rejected for being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over OHISHI (US 20180009291, hereinafter OHISHI) in view of ITOU (US 20180195780, hereinafter ITOU).
Regarding claim 1, OHISHI discloses:
A multifunctional expansion valve apparatus (FIGS. 4-7) comprising:
a valve body (135) including a first entry (from 130c), a second entry (from 130a), a first exit (to 130d), a second exit (to 130b), and a chamber (136a and 136b) fluidically-communicating with the first entry, the second entry, the first exit, and the second exit; and
a valve (133) movably mounted in the chamber of the valve body (135) along a longitudinal direction of the chamber (136a and 136b);
wherein the first entry and the first exit (first entry and exit are collectively 13b) are selectively fluidically-communicated to each other and the second entry and the second exit (second entry and exit are collectively 13a) are selectively fluidically-communicated to each other according to a position (FIG. 7) of the needle valve.
OHISHI lacks a needle valve.
Regarding claim 1, ITOU teaches: a multifunctional expansion valve apparatus comprising:
a needle valve (FIGS. 7-8; 763) movably mounted in the chamber of the valve body (72, 763, 74) along a longitudinal direction of the chamber (70a, 283a, 284a).
The ITOU expansion valve also teaches the first entry (represented by 281) and the first exit (represented by 284) are selectively fluidically-communicated to each other and the second entry (represented by 283) and the second exit (represented by 74b’s opening to 285) are selectively fluidically-communicated to each other according to a position (as 762 moves up and down communication 283 to 74b changes between communication states; ¶ 130; FIG. 7 has the needle up with communication 281 to 284 closed and communication 283 to 74a open (expansion valve); and FIGS. 3-4, FIG. 3 has the needle in the down position with communication 281-284 open with communication to expansion valve (283 to 74a) inoperable and FIG. 4 has the needle up with communication to expansion valve (283 to 74a) operable) of the needle valve. It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OHISHI with the teachings of ITOU as the similarity between components and endeavors motivates one to integrate ITOU’s needle valve into OHISHI’s valve body as needle valves are known to be used for throttling, provide precise low rate flow control, easily shut-off, and accurately adjust flow rates.

	
Regarding claim 2, OHISHI as modified teaches the limitations of claim 1. ITOU additionally teaches:
wherein the chamber (70a, 283a, 284a) includes:
a first chamber (284a) connected to the first entry (281) and the first exit (284), and
a second chamber (283a) connected to the second entry (283), disposed below the first chamber, and having a hydraulic diameter larger (283a’s outer diameter minus inner diameter (annulus) is larger than 284a’s outer diameter minus inner diameter. Because the second chamber’s annulus is larger than the first chamber’s annulus, the second chamber has a larger flow area in the annular region and the second chamber’s hydraulic diameter is larger; hydraulic diameter is a species of the diameter genus) than a hydraulic diameter of the first chamber;
wherein the valve body (72, 763, 74) includes a valve inclined portion (763d, see FIG. 7 illustration below) formed in a boundary between the second chamber and the second exit (74b’s opening to 285).

    PNG
    media_image2.png
    1297
    819
    media_image2.png
    Greyscale


Regarding claim 2, to the extent Applicant disagrees concerning hydraulic diameter, it has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness (see MPEP § 2143(I)(E)).
In the instant case, and as per (1), it should be noted that OHISHI teaches equivalent upper and lower chamber diameters and ITOU teaches a larger lower annular diameter and the upper and lower chamber diameter ratio affects the expansion rate, fluid flow, and expansion valve pressures. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only three potential solutions to upper/lower chamber diameter configurations: equivalent upper chamber diameter and lower chamber diameter; upper chamber diameter larger than lower chamber diameter; and upper chamber diameter less than lower chamber diameter. As per (3), one of ordinary skill in the art would recognize that varying the relative chamber diameters would yield predictable results, since varying the upper and lower chamber diameter ratio would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the varying the upper and lower chamber diameter ratio (is not a product of innovation but of ordinary skill and is obvious).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a larger lower chamber diameter, as a matter of trying a finite number of predictable solutions, in order to improve the expansion rate, fluid flow, and expansion valve pressures, without yielding unpredictable results.

Regarding claim 3, OHISHI as modified teaches the limitations of claim 2. ITOU additionally teaches:
wherein the needle valve (763) includes:
a needle body (763);
a needle enlargement portion (764) corresponding (WEBSTER defines “corresponding” as “accompanying” and 764 accompanies the first chamber) to the dimeter of the first chamber;
a needle expansion portion (763 to 763d section that opens/closes 74b’s opening to 285) formed below (FIG. 7) the needle enlargement portion (764) and corresponding to a dimeter of the second exit (74b’s opening to 285); and
a needle inclined portion (sides of 763d) formed in an end portion (see FIG. 7 illustration above) of the needle expansion portion.

Regarding claim 4, OHISHI as modified teaches the limitations of claim 3. OHISHI additionally teaches:
wherein the position (FIG. 7) of the valve (133) includes a first position (FIG. 7; 13a closed, 13b open), a second position (13a partially open, 13b closed) and a third position (13a open and 13b closed),
wherein the first entry (from 130c) and the first exit (to 130d) fluidically-communicate (13b open) with each other, and the second entry (from 130a) and the second exit (to 130b) are blocked (13a closed) in the first mode (FIG. 7; 13a closed, 13b open) where the valve moves toward the first position,
wherein the first entry (from 130c) and the first exit (to 130d) are blocked (13b closed), and the second entry (from 130a) and the second exit (to 130b) partially communicate (13a partially open) with each other in the second mode (FIG. 7; 13a partially open, 13b closed) where the valve moves toward the second position, and
wherein the first entry (from 130c) and the first exit (to 130d) are blocked (13b closed), and the second entry (from 130a) and the second exit (to 130b) fluidically-communicate (13a open) with each other in the third mode (FIG. 7; 13a open and 13b closed) where the valve moves toward the third position.

Regarding claim 5, OHISHI as modified teaches the limitations of claim 4. OHISHI additionally teaches:
wherein in the first mode (FIG. 7; 13a closed, 13b open),
the valve (133) is configured to move toward a lowest position (see FIG. 7 illustration below) inside the chamber.
OHISHI lacks valve insertion into an exit.
ITOU additionally teaches:
the needle expansion portion (763 to 763d section that opens/closes 74b’s opening to 285) of the needle valve is fully inserted into the second exit (74b’s opening to 285), blocking the second entry (283) and the second exit (74b’s opening to 285), and
the first entry (281) and the second exit (74b’s opening to 285) fluidically-communicate (FIG. 2, by way of compressor 11)with each other through the first chamber (136a).

    PNG
    media_image3.png
    580
    883
    media_image3.png
    Greyscale


Regarding claim 6, OHISHI as modified teaches the limitations of claim 4. OHISHI additionally teaches:
wherein in the second mode (FIG. 7; 13a partially open, 13b closed),
the valve (133) is configured to move upward by a predetermined height (see FIG. 7 illustration above) from a lowest position (FIG. 7; 13a closed) inside the chamber,
the valve enlargement portion (133b) of the valve is fully inserted into the first chamber so that the first entry (from 130c) and the first exit (to 130d) are blocked, and
the valve expansion portion (133a) of the valve (133) is on the second chamber (within 134a) so that the second entry (from 130a) and the second exit (to 130b) partially communicate (see FIG. 7 illustration above) with each other.
OHISHI lacks valve insertion into a third chamber.
ITOU additionally teaches:
the needle expansion portion (763 to 763d section that opens/closes 74b’s opening to 285) of the needle valve (763) is partially inserted into the second chamber (74b).

Regarding claim 7, OHISHI as modified teaches the limitations of claim 6. ITOU additionally teaches:
wherein the needle inclined portion (763d) and the valve inclined portion (see FIG. 7 illustration above) are disposed to face each other,
wherein fluid flowing through the second entry (283) is expanded FIG. 1; ¶ 33, 28a is an expansion valve, 283 is 28a’s inlet) through a gap (see FIG. 7 illustration above) between the needle inclined portion of the needle valve and the valve inclined portion of the valve body.

Regarding claim 8, OHISHI as modified teaches the limitations of claim 4. OHISHI additionally teaches:
wherein in the third mode (FIG. 7; 13a open and 13b closed),
the valve (133) is configured to move toward a highest position (FIG. 4) inside the chamber,
the valve enlargement portion (133b) of the valve is fully closing the first chamber (136b) so that the first entry and the first exit (first entry and exit are collectively 13b) are blocked, and
the valve expansion portion (133a) of the valve is fully separated from the second chamber (within 134a) so that the second entry and the second exit (second entry and exit are collectively 13a) fully communicate (FIG. 7, 13a fully open) with each other.
OHISHI additionally lacks insertion of the enlargement portion into the first chamber.
ITOU additionally teaches:
the needle enlargement portion (764) of the needle valve (763) is fully inserted into the first chamber (284a) so that the first entry (281) and the first exit (284) are blocked.

Regarding claim 9, OHISHI as modified teaches the limitations of claim 1. OHISHI additionally teaches:
a main housing (130) into which the valve body (135) is slidably accommodated, and formed with a first inlet conduit (130c) fluidically-communicating with the first entry (from 130c), a second inlet conduit (130a) fluidically-communicating with the second entry (from 130a), a first outlet conduit (130d) fluidically-communicating with the first exit (to 130d), and a second outlet conduit (130b) fluidically-communicating with the second exit (to 130b); and
a sealing member (134) mounted between the main housing (130) and the valve body (135).

Regarding claim 10, OHISHI as modified teaches the limitations of claim 9. OHISHI additionally teaches:
a separation wall (see FIG. 4 illustration below) extending toward an internal wall (see FIG. 4 illustration below) of the main housing (130) from an external circumference (WEBSTER defines “circumference” as “the external boundary or surface of a figure or object”) of the valve body (135) between the first entry (from 130c) and the second entry (from 130a) to separate (FIG. 4) a fluid flowing from the first entry and a fluid flowing from the second entry between the valve body and the main housing.

    PNG
    media_image4.png
    704
    772
    media_image4.png
    Greyscale


Regarding claim 11, OHISHI discloses:
A multifunctional expansion valve apparatus comprising:
a valve body (135) including a first entry (from 130c), a second entry (from 130a), a first exit (to 130d), a second exit (to 130b), and a chamber (136a and 136b) fluidically-communicating with the first entry, the second entry, the first exit, and the second exit;
and an auxiliary body (134b) provided in the chamber, and including a first connection conduit (see FIG. 4 illustration above) connected to the first entry (from 130c), a second connection conduit (see FIG. 4 illustration above) connected to the first exit (to 130d), and an auxiliary chamber (within 134b) fluidically-communicating with the first connection conduit and the second connection conduit;
and a … valve (133) movably disposed in the chamber of the valve body (135) in a longitudinal direction of the chamber (136a and 136b);
wherein the first entry and the first exit (first entry and exit are collectively 13b) are selectively fluidically-communicated to each other and the second entry and the second exit (second entry and exit are collectively 13a) are selectively fluidically-communicated to each other according to a position (FIG. 7) of the needle valve.
OHISHI lacks a needle valve.
Regarding claim 1, ITOU teaches: a multifunctional expansion valve apparatus comprising:
a needle valve (FIGS. 7-8; 763) movably disposed in the chamber of the valve body (72, 763, 74) in a longitudinal direction of the chamber (70a, 283a, 284a).
The ITOU expansion valve also teaches the first entry (represented by 281) and the first exit (represented by 284) are selectively fluidically-communicated to each other and the second entry (represented by 283) and the second exit (represented by 74b’s opening to 285) are selectively fluidically-communicated to each other according to a position (as 762 moves up and down communication 283 to 74b changes between communication states; ¶ 130; FIG. 7 has the needle up with communication 281 to 284 closed and communication 283 to 74a open (expansion valve); and FIGS. 3-4, FIG. 3 has the needle in the down position with communication 281-284 open with communication to expansion valve (283 to 74a) inoperable and FIG. 4 has the needle up with communication to expansion valve (283 to 74a) operable) of the needle valve. It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine OHISHI with the teachings of ITOU as the similarity between components and endeavors motivates one to integrate ITOU’s needle valve into OHISHI’s valve body as needle valves are known to be used for throttling, provide precise low rate flow control, easily shut-off, and accurately adjust flow rates.

Regarding claim 12, OHISHI as modified teaches the limitations of claim 11. ITOU additionally teaches:
wherein the chamber (70a, 283a, 284a) includes:
a first chamber (284a) provided with the auxiliary body (see FIG. 7 illustration above);
and a second chamber (283a) connected to the second entry (283) and disposed below the first chamber;
wherein the valve body (72, 763, 74) includes a valve inclined portion (763d) formed in a boundary between the second chamber and the second exit (74b’s opening to 285).

Regarding claim 13, OHISHI as modified teaches the limitations of claim 12. ITOU additionally teaches:
wherein the needle valve (763) includes:
a needle body (763);
a needle enlargement portion (764) corresponding (WEBSTER defines “corresponding” as “accompanying” and 764 accompanies the auxiliary chamber internal diameter) to an internal diameter (FIG. 7) of the auxiliary chamber (see FIG. 7 illustration above);
a needle expansion portion (763 to 763d section that opens/closes 74b’s opening to 285) formed below (FIG. 7) the needle enlargement portion and corresponding to a diameter (FIG. 7) of the third chamber (74b); and
a needle inclined portion (763d) formed in an end portion (see FIG. 7 illustration above) of the needle expansion portion (763 to 763d section that opens/closes 74b’s opening to 285).

Regarding claim 14, OHISHI as modified teaches the limitations of claim 13. OHISHI additionally teaches:
wherein the position (FIG. 7) of the valve (133) includes a first position (FIG. 7; 13a closed, 13b open), a second position (13a partially open, 13b closed) and a third position (13a open and 13b closed),
wherein the first entry (from 130c) and the first exit (to 130d) fluidically-communicate (13b open) with each other, and the second entry (from 130a) and the second exit (to 130b) are blocked (13a closed) in a first mode (FIG. 7; 13a closed, 13b open) where the valve moves toward the first position,
wherein the first entry (from 130c) and the first exit (to 130d) are blocked (13b closed), and the second entry (from 130a) and the second exit (to 130b) partially communicate (13a partially open) with each other in a second mode (FIG. 7; 13a partially open, 13b closed) where the valve moves toward the second position, and
wherein the first entry (from 130c) and the first exit (to 130d) are blocked (13b closed), and the second entry (from 130a) and the second exit (to 130b) fluidically-communicate (13a open) with each other in a third mode (FIG. 7; 13a open and 13b closed) where the valve moves toward the third position.

Regarding claim 15, OHISHI as modified teaches the limitations of claim 14. OHISHI additionally teaches:
wherein in the first mode (FIG. 7; 13a closed, 13b open),
the valve (133) is configured to move toward a lowest position (see FIG. 7 illustration above) inside the chamber.
OHISHI lacks valve insertion into an exit.
ITOU additionally teaches:
the needle expansion portion (763 to 763d section that opens/closes 74b’s opening to 285) of the needle valve is fully inserted into the second exit (74b’s opening to 285), blocking the second entry (283) and the second exit (74b’s opening to 285), and
the first entry (281) and the second exit (74b’s opening to 285) fluidically-communicate with each other through the first chamber (136a by way of compressor 11, FIG. 2).

Regarding claim 16, OHISHI as modified teaches the limitations of claim 14. OHISHI additionally teaches:
wherein in the second mode (FIG. 7; 13a partially open, 13b closed),
the valve (133) is configured to move upward by a predetermined height (see FIG. 7 illustration above) from a lowest position (FIG. 7; 13a closed) inside the chamber,
the valve enlargement portion (133b) of the valve is fully inserted into the first chamber so that the first entry (from 130c) and the first exit (to 130d) are blocked, and
the valve expansion portion (133a) of the valve (133) is on the third chamber (within 134a) so that the second entry (from 130a) and the second exit (to 130b) partially communicate (see FIG. 7 illustration above) with each other.
OHISHI lacks valve insertion into a third chamber.
ITOU additionally teaches:
the needle expansion portion (763 to 763d section that opens/closes 74b’s opening to 285) of the needle valve (763) is partially inserted into the third chamber (74b).
Regarding claim 17, OHISHI as modified teaches the limitations of claim 16. ITOU additionally teaches:
wherein the needle inclined portion (763d) and the valve inclined portion (see FIG. 7 illustration above) are disposed to face each other,
wherein fluid flowing through the second entry (283) is expanded FIG. 1; ¶ 33, 28a is an expansion valve, 283 is 28a’s inlet) through a gap (see FIG. 7 illustration above) between the needle inclined portion of the needle valve and the valve inclined portion of the valve body.

Regarding claim 18, OHISHI as modified teaches the limitations of claim 14. OHISHI additionally teaches:
wherein in the third mode (13a open and 13b closed),
the valve (133) is configured to move toward a highest position (FIG. 4) inside the chamber,
the valve expansion portion (133a) of the valve is fully closing (by way of 133b closing the path when 133a is fully separated from the third chamber) the first chamber (136b) so that the first entry and the first exit (first entry and exit are collectively 13b) are blocked, and
the valve expansion portion (133a) of the valve is fully separated from the third chamber (within 134a) so that the second entry and the second exit (second entry and exit are collectively 13a) fully communicate (FIG. 7, 13a fully open) with each other.
OHISHI additionally lacks insertion of the enlargement portion into the first chamber.
ITOU additionally teaches:
the needle enlargement portion (764) of the needle valve (763) is fully inserted into the first chamber (284a) so that the first entry (281) and the first exit (284) are blocked.


Regarding claim 19, OHISHI as modified teaches the limitations of claim 11. OHISHI additionally teaches:
a main housing (130) into which the valve body (135) is accommodated, wherein the main housing includes a first inlet conduit (130c) fluidically-communicating with the first entry (from 130c), a second inlet conduit (130a) fluidically-communicating with the second entry (from 130a), a first outlet conduit (130d) fluidically-communicating with the first exit (to 130d), and a second outlet conduit (130b) fluidically-communicating with the second exit (to 130b); and
a sealing member (134) mounted between the main housing (130) and the valve body (135).

Regarding claim 20, OHISHI as modified teaches the limitations of claim 19. OHISHI additionally teaches:
a separation wall (see FIG. 4 illustration above) extending toward an internal wall (see FIG. 4 illustration above) of the main housing (130) from an external circumference (WEBSTER defines “circumference” as “the external boundary or surface of a figure or object”) of the valve body (135) between the first entry (from 130c) and the second entry (from 130a) to separate (FIG. 4) a fluid flowing from the first entry and a fluid flowing from the second entry between the valve body and the main housing.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SHEPPARD (US-20170254604-A1) teaches a(n): DUAL FLUID VALVE APPARATUS AND SYSTEM FOR CONTROLLING TWO FLUID STREAMS INCORPORATING SAME.
KAWAKUBO (US-20180222289-A1) teaches a(n): REFRIGERATION CYCLE DEVICE.
ITO (US-20200156444-A1) teaches a(n): INTEGRATED VALVE DEVICE.
LINQUIP, (LINQUIP, NEEDLE VALVES-WORKING PRINCIPLE AND FUNCTION) teaches needle valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.B./Examiner, Art Unit 3763




/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763